Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti on 11/05/2021.

The application has been amended as follows: 
Amend Claim 2, lines 2-3 from “a container containing an MBFB concentrate” to “the container containing the MBFB concentrate”
Amend Claim 9, lines 1-2 from “a container containing a MBFB concentrate” to “the container containing the MBFB concentrate”
Amend Claim 9, lines 2-3 from “a source of carbonated diluent” to “the source of carbonated diluent”
Amend Claim 10, lines 1-2 from “a source of pressurized gas” to “the source of pressurized gas”
Amend Claim 12, line 6 from “Injecting MBFB concentrate and a carbonated diluent” to “Injecting the MBFB concentrate and the carbonated diluent”
Amend Claim 13, line 6 from “Injecting MBFB concentrate and a carbonated diluent” to “Injecting the MBFB concentrate and the carbonated diluent”
Amend Claim 20, lines 1-2 from “a container containing a MBFB concentrate” to “the container containing the MBFB concentrate”
Amend Claim 20, lines 2-3 from “a source of carbonated diluent” to “the source of carbonated diluent”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed dispensing appliance is considered allowable because of the placement of the inlets with the positioning of the core defining one passage for both of the separate fluids. In . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sokolow and Hehl are cited showing another example of a movable cores within nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/           Primary Examiner, Art Unit 3754